DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/21/2022 has been entered.  Claims 1-14 are pending in the application.  Claims 15-25 are cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 2/15/2022.

REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the combination of features of the vacuum transfer tool as claimed, specifically including the aspiration port of the distal transfer tube comprising a valve configured to regulate fluid flow through the aspiration port.  
The closest prior art is Bonnette et al. (US 2017/0252057 A1).  Bonnette discloses a vacuum transfer tool (see Figs. 1-3) comprising a proximal transfer tube (backloading manifold 12) comprising a proximal sealing port (hemostatic nut 14) and an aspiration port (exhaust branch 36); and a distal transfer tube (strain relief 16, braided catheter tube 18, and smooth catheter tube assembly 19) being removably connectable to the proximal transfer tube (backloading manifold 12), the distal transfer tube (strain relief 16, braided catheter tube 18, and smooth catheter tube assembly 19) comprising an aspiration port (inflow orifice 24) configured to engage an aspiration source to provide vacuum pressure (see par. [0117] and [0131]).  
However, Bonnette does not disclose the aspiration port of the distal transfer tube comprising a valve configured to regulate fluid flow through the aspiration port.  Modifying the aspiration port of Bonnette to include a valve would render the aspiration port inoperable for its intended purpose. 
Dependent claims 2-14 are allowed by virtue of their dependency on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783